OPINION OF THE COURT
CHARLES M. HARRIS, Circuit Judge.
The issue here is not whether the results of a field sobriety test should be admissible in evidence, it is whether the refusal to perform such test should be admitted in evidence if the defendant was not warned of that consequence of his refusal.
*161In Herring v State, 501 So.2d 19 (Fla. 3d DCA 1986), the Court held that the defendant’s refusal to submit to a similar request was inadmissible not only because it lacked any “significant probative value” but, also, because its admission would be unfair where the police may have led the defendant to believe that he had a right to refuse.
There is nothing in this record to show that the defendant was told either that he was required to take the test or that his refusal to take the tests would be used against him in court.